DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 29-32, 35-38, 44-45, 48-50 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Luo et al (US 2011/0243012 A1, IDS).

Regarding claim 1 (Original), Luo et al (US 2011/0243012 A1) discloses a data transmission method (see, method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier, section 0008, fig. 1 to fig. 2, multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033) comprising: generating first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043), wherein the first indication information is used for indicating a terminal device to simultaneously send multiple pieces of uplink information (see, the uplink grant includes various parameters used to generate and send data transmission from the UE, section 0042) corresponding to multiple downlinks on multiple uplink channels (section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier), or the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on the multiple uplink channels in a time division multiplexing mode, or the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on a first uplink channel of the multiple uplink channels (section 0061-0062, 0042-the UE concurrently transmitting  the PUSH and one or more POUCCHS on the uplink carrier); and sending the first indication information to the terminal device (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB).


Regarding claim 29 (Currently amended), Luo et al (US 2011/0243012 A1) discloses a network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), comprising a processor  (fig. 11, see, controller/processor 1164 coupled to memory 1166, scheduler 1168, multi-carrier determination multi-carrier 1162, section 0029-0033, 0117-0125) and a transceiver (fig. 11 to fig. 12, , see, transmitter 1150/Receiver 1156 of the eNB/Base station 110 which communicates to the UE 120, section 0029-0033, 0117- 0125), wherein  the processor (fig. 11, see, controller/processor 1164 coupled to memory 1166, scheduler 1168, multi-carrier determination multi-carrier 1162, section 0029-0033, 0117-0125)  is configured to generate first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043), wherein the first indication information (see, the uplink grant includes various parameters used to generate and send data transmission from the UE, section 0042)  is used for indicating a terminal device to simultaneously send multiple pieces of uplink information corresponding to multiple downlinks on multiple uplink channels (section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier), or the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on the multiple uplink channels in a time division multiplexing mode, or the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on a first uplink channel of the multiple uplink channels (section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier); and the transceiver (fig. 11 to fig. 12, , see, transmitter 1150/Receiver 1156 of the eNB/Base station 110 which communicates to the UE 120, section 0029-0033, 0117- 0125) is configured to send the first indication information to the terminal device (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB).

Regarding claim 30 (Currently amended), the network device according to claim 29, wherein the processor is specifically configured to: generate the first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043) according to at least one piece of the following information: interaction capabilities between multiple Transmission Reception Points (TRPs) corresponding to the multiple downlinks, interaction capabilities between multiple beams corresponding to the multiple downlinks, interaction capabilities between multiple cells to which the multiple TRPs belong, interaction capabilities between multiple cells to which the multiple beams belong, report information of the terminal device (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB), service information of the multiple downlinks (section 0060-0063, see, the UE sending control information for multiple downlink carriers and data on one uplink carrier, the control information for each downlink carrier includes one or more of CQI, PMI, RI and ACK/NACK), and network load information.

Regarding claim 31 (Original), Luo ‘012 discloses the network device according to claim 30, wherein the report information (section 0060-0063, see, the UE sending control information for multiple downlink carriers and data on one uplink carrier, the control information for each downlink carrier includes one or more of CQI, PMI, RI and ACK/NACK) comprises at least one piece of the following information: capability information indicating whether the terminal device supports to send the multiple pieces of uplink information on the multiple uplink channels (see, the number of layers for the PUSCH, section 0039, 0096) in the control information sent by the terminal to use to transmit data (see, control information that includes CQ/PMI/RI are used for the transmission of data, section 0040-0041), information about a Multiple-Input Multiple-Output (MIMO) capability of the terminal device, level information of the terminal device, and a Power Headroom Report (PHR) of the terminal device.

Regarding claim 32 (Currently amended), Luo ‘012 discloses the network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), wherein the transceiver is specifically configured to: send a Radio Resource Control (RRC) signaling to the terminal device (see, the UE receiving reconfiguration/periodic CQI reporting for one or more downlink carries via RRC, section 0071), wherein the RRC signaling comprises the first indication information (see, the RRC signaling is related control information with respect downlink carriers, CQI, section 0071); or, send a Media Access Control (MAC) Control Cell (CE) to the terminal device, wherein the MAC CE comprises the first indication information.

Regarding claim 35 (Currently amended), Luo ‘012 discloses the network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), wherein the transceiver  is further configured to: receive the multiple pieces of uplink information sent by the terminal device (section 0060-0063, see, the UE sending control information for multiple downlink carriers and data on one uplink carrier, the control information for each downlink carrier includes one or more of CQI, PMI, RI and ACK/NACK).

Regarding claim 36 (Currently amended), Luo ‘012 discloses the network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), wherein the transceiver is specifically configured to:  when the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on the first uplink channel of the multiple uplink channels (see, in response to the DL grant, the UE sends control information in terms of CQI//PMI/RI and ACK/NACK and data on the PUSCH (Section 0045-0046, 0061-0063),  the control information may be sent on one or more of the uplink carriers, section 0046), receive the multiple pieces of uplink information sent by the terminal device on a Physical Uplink Control Channel (PUCCH) (see, in response to the DL grant, the UE sends control information in terms of CQI//PMI/RI and ACK/NACK and data on the PUSCH ,  one or more PUCCHs (Section 0045-0046, 0061-0063),  the control information may be sent on one or more of the uplink carriers, section 0046), wherein the multiple pieces of uplink information comprises acknowledgement/non-acknowledgement information corresponding to each downlink in the multiple downlinks (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK), and/or Channel State Information (CSI) corresponding to the each downlink in the multiple downlinks (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK).

Regarding claim 37 (Currently amended) , Luo ‘012 discloses the network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs  120 in geographical area, section 0029-0033), according to claim 35, wherein the transceiver is specifically configured to: when the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on the first uplink channel of the multiple uplink channels (see, in response to the DL grant, the UE sends control information in terms of CQI//PMI/RI and ACK/NACK and data on the PUSCH ,  one or more PUCCHs (Section 0045-0046, 0061-0063),  the control information may be sent on one or more of the uplink carriers, section 0046) receive the multiple pieces of uplink information sent by the terminal device on a Physical Uplink Shared Channel (PUSCH) (see, the UE transmits concurrently on the PUSCH the control information as mentioned above, section 0045-0046, 0061-0062), wherein the multiple pieces of uplink information comprises uplink data (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK), or the multiple pieces of uplink information comprises the uplink data and at section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK), and Channel State Information (CSI) corresponding to the each downlink in the multiple downlinks(section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK),.

Regarding claim 38 (Currently amended), Luo ‘012 discloses the network device (fig. 1, eNB 110, fig. 11-fig. 12, which provides communications to a UEs 120 in geographical area, section 0029-0033), according to claim 37, wherein the transceiver is further configured to: before receiving the multiple pieces of uplink information sent by the terminal device, send an uplink (UL) grant message of uplink data to the terminal device.

39. (Original) The network device according to claim 38, wherein sending the UL grant message of the uplink data to the terminal device comprises: sending second Downlink Control Information (DCI) to the terminal device, wherein the second DCI comprises the UL grant message.


Regarding claim 44 (Currently amended), Luo ‘012 discloses a terminal device (fig. 1 to fig. 2, fig. 11 to fig. 12, UE 120, see, method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier, section 0008, fig. 1 to fig. 2, multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033), comprising a transceiver (fig. 11, fig. 12, transmitter/ 1110, Receiver 1120 which is coupled to controller/processor 1124 and memory 1126, CQI/PMI/RI determination block 1116 and multi-carrier determination 1122, section 0029-0033, 0117-0125), wherein, the transceiver is configured to receive first indication information (fig. 1, fig. 2, eNB 110 which provides communications  to UEs in geographical  area/coverage area, section 0029-0033, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043), sent by a network device (fig. 1, fig. 11 to fig. 12, eNB 110 which provides communication coverage to the UEs in coverage area, section 0029-0033, 0117-0125), wherein the first indication information (see, the uplink grant includes various parameters used to generate and send data transmission from the UE, section 0042) is used for indicating a terminal device to simultaneously send multiple pieces of uplink information corresponding to multiple downlinks on multiple uplink channels (section 0061-0062-transmitting by the UE of control information of multiple downlink carries and data on the uplink carrier-including concurrently transmitting the PUSCH and one more PUCCHS on the uplink carrier), or the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on the multiple uplink channels in a time division multiplexing mode, or the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on a first uplink channel of the multiple uplink channels (section 0061-0062, 0042-the UE concurrently transmitting  the PUSH and one or more PUCCHS on the uplink carrier); and the transceiver is further configured to send the multiple pieces of uplink information to the network device according to the first indication information (section 0042, see the UE sends CSI/PMI/RI, data on the uplink carrier based on the DL grant received from the eNB).

Regarding claim 45 (Currently amended), Luo ‘012 discloses the terminal device (fig. 1 to fig. 2, fig. 11 to fig. 12, UE 120,  multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033), wherein the transceiver is specifically configured to: receive a Radio Resource Control (RRC) signaling sent by the network device see, the UE receiving reconfiguration/periodic CQI reporting for one or more downlink carries via RRC, section 0071), wherein the RRC signaling comprises the first indication information (see, the RRC signaling is related control information with respect downlink carriers, CQI, section 0071); or receive a Media Access Control (MAC) Control Cell (CE) sent by the network device, wherein the MAC CE comprises the first indication information.


Regarding claim 48 (Currently amended), Luo ‘012 discloses the terminal device (fig. 1 to fig. 2, fig. 11 to fig. 12, UE 120, see, method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier, section 0008, fig. 1 to fig. 2, multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033), wherein the transceiver is specifically configured to: when the first indication information (see, the eNB which send downlink (DL) grant for data transmission on each downlink carrier to a UE, section 0042-0043) is used for indicating the terminal device to send the multiple pieces of uplink information on the first uplink channel of the multiple uplink channels (see, in response to the DL grant, the UE sends control information in terms of CQI//PMI/RI and ACK/NACK and data on the PUSCH (Section 0045-0046, 0061-0063),  the control information may be sent on one or more of the uplink carriers, section 0046), send the multiple pieces of uplink information to the network device on a Physical Uplink Control Channel (PUCCH) (section 0061-0062, 0042-the UE concurrently transmitting  the PUSH and one or more PUCCHS on the uplink carrier), wherein the multiple pieces of uplink information comprises acknowledgement/non-acknowledgement information corresponding to each downlink in the multiple downlinks, and/or Channel State Information (CSI) corresponding to the each downlink in the multiple downlinks.

Regarding claim 49 (Currently amended), Luo ‘012 discloses the terminal device (fig. 1 to fig. 2, fig. 11 to fig. 12, UE 120, see, method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier, section 0008, fig. 1 to fig. 2, multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033), wherein the transceiver is specifically configured to: when the first indication information is used for indicating the terminal device to send the multiple pieces of uplink information on the first uplink channel of the multiple uplink channels (see, in response to the DL grant, the UE sends control information in terms of CQI//PMI/RI and ACK/NACK and data on the PUSCH (Section 0045-0046, 0061-0063),  the control information may be sent on one or more of the uplink carriers, section 0046), send the multiple pieces of uplink information to the network device on a Physical Uplink Shared Channel (PUSCH) (section 0060-0063, see, the UE that concurrently transmits the PUSCH and one more PUUCHs on the uplink carrier/control information of multiple downlink carriers, data on the PUSCH  and one or more PUCCHS on an uplink carrier), wherein the multiple pieces of uplink information comprises uplink data (section 0061-0062, 0042-the UE concurrently transmitting  the PUSH and one or more PUCCHS on the uplink carrier), or the multiple pieces of uplink information comprises the uplink data and at least one piece of the following information: acknowledgement/non-acknowledgement information corresponding to each downlink in the multiple downlinks, and Channel State Information (CSI) corresponding to the each downlink in the multiple downlinks (section 0045-0046, 0061-the data is among the control information which includes CQI/PMI/RI and ACK/NACK).

Regarding claim 50 (Currently amended), Luo ‘012 discloses the terminal device (fig. 1 to fig. 2, fig. 11 to fig. 12, UE 120,  multicarrier operation that involves the a wireless network 100, eNBs 110 and UEs, section 0029-0033), wherein the transceiver is further Section 0045-the UE receives UL grant, then it send data and control information on the PUSCH on an uplink carrier to the eNB); wherein the transceiver is further configured to: send the multiple pieces of uplink information to the network device according to the first indication information  (section 0060-0063, see, the UE that concurrently transmits the PUSCH and one more PUUCHS on the uplink carrier/control information of multiple downlink carriers, data on the PUSCH  and one or more PUCCHS on an uplink carrier) and the UL grant message (see, control information related to UL carrier which means an UL grant, section 0045, 0050).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 33-34, 39, 46-47, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2011/0243012 A1) in view of GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017).

Luo ‘012 discloses all the claim limitations as set forth in the above rejection but fails to explicitly teach:
	Regarding claim 33 (Currently amended), the network device, wherein the transceiver is specifically configured to: send first Downlink Control Information (DCI) to the terminal device, wherein the first DCI comprises the first indication information.
Regarding claim 34 (Currently amended) The network device according to claim 33, wherein the transceiver is further specifically configured to: send the first DCI to the terminal device on a control channel corresponding to each downlink in the multiple downlinks; or send the first DCI to the terminal device on a control channel corresponding to a first downlink of the multiple downlinks.
Regarding claim 39 (Original), the network device according to claim 38, wherein sending the UL grant message of the uplink data to the terminal device comprises: sending second Downlink Control Information (DCI) to the terminal device, wherein the second DCI comprises the UL grant message.
Regarding claim 46 (Currently amended) the terminal device, wherein the transceiver is specifically configured to: receive first Downlink Control Information (DCI) sent by the network device, wherein the first DCI comprises the first indication information.

Regarding claim 47 (Currently amended), the terminal device, wherein the transceiver receiving unit is specifically configured to: receive the first DCI sent by the network device on a control channel corresponding to any downlink of the multiple downlinks; or receive the first DCI sent by the network device on a control information.
Regarding claim 51 (Currently amended), the terminal device according to claim 50, wherein the transceiver is specifically configured to: receive second Downlink Control Information (DCI) sent by the network device, wherein the second DCI comprises the UL grant message.

	However, GONG et al (US 2020/0154467 A1, Provisional Application No. 62/520,510, filed on June 15, 2017) from a similar field of endeavor discloses:
Regarding claim 33 (Currently amended), the network device (fig. 14, see, the UE that receives downlink control information from one or more transmission points, the assignment/scheduling information on the PDCCH via DCI, section 0163-0164, fig. 1, RANs which include base stations 170-a-170b, section 0167-0168), wherein the transceiver is specifically configured to: send first Downlink Control Information (DCI) to the terminal device (see, the UE/WTRU that receives assignment of resources on the PDCCH or via the DCI, section 0005, 0006, 0096), wherein the first DCI comprises the first indication information (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0333).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling (section 0006).

Regarding claim 34 (Currently amended), GONG ‘467 discloses the network device (fig. 14, see, the UE that receives downlink control information from one or more transmission points, section 0331, the assignment/scheduling information on the PDCCH via DCI, section 0163-0164, fig. 1, RANs which include base stations 170-a-170b, section 0167-0168), wherein the transceiver is further specifically configured to: send the first DCI to the terminal device on a control channel corresponding to each downlink in the multiple downlinks (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164, 0206-multiple PDCCHS monitored by the UE); or send the first DCI to the terminal device on a control channel corresponding to a first downlink of the multiple downlinks (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the wireless method and apparatus for sending 

Regarding claim 39 (Original), the network device (fig. 14, see, the UE that receives downlink control information from one or more transmission points, the assignment/scheduling information on the PDCCH via DCI, section 0163-0164, fig. 1, RANs which include base stations 170-a-170b, section 0167-0170), wherein sending the UL grant message of the uplink data to the terminal device comprises: sending second Downlink Control Information (DCI) to the terminal device, wherein the second DCI comprises the UL grant message (see, second DCI with PDCCH, section 0163-064, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling (section 0006).

Regarding claim 46 (Currently amended) the terminal device (fig. 1, fig. 14, UE/ED 110a-110b, section 0163-164, 0167-170), wherein the transceiver (fig. 3A, UE/ED that includes transceiver 202 coupled to processing units 220, memory 208) is specifically configured to: receive first Downlink Control Information (DCI) sent by the network device, see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling (section 0006).

Regarding claim 47 (Currently amended), the terminal device (fig. 1, fig. 14, UE/ED 110a-110b, section 0163-164, 0167-170, 0190-0195), wherein the transceiver (fig. 3A, UE/ED that includes transceiver 202 coupled to processing units 220, memory 208, section 0190-0194)  is specifically configured to: receive the first DCI sent by the network device on a control channel corresponding to any downlink of the multiple downlinks (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164, 0206-multiple PDCCHS monitored by the UE); or receive the first DCI sent by the network device on a control information (see, the DCI includes the resource information that is related to multiple PUCCH resources, section 0096, 0163-0164-one DCI per PDCCH which the UE receives, 0206-multiple PDCCHs monitored by the UE).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the wireless method and apparatus for sending 

Regarding claim 51 (Currently amended), the terminal device, wherein the transceiver  (fig. 3A, UE/ED that includes transceiver 202 coupled to processing units 220, memory 208, section 0190-0194) is specifically configured to: receive second Downlink Control Information (DCI) sent by the network device (see, the UE determines the transmission of multiple PUCCH resources for the transmission of multiple PUCCH associated with multiple PDCCH, section 0342-0344), wherein the second DCI comprises the UL grant message (section 0350-0353-DCI associated with multiple PUCCH resources for DCI, section 0371-0372, PDCCH is known as downlink control information (DCI), there are DCI 1, DCI2 with PDCCHs, section 0163-0164, section 0215-differe DCI formats in relation to scheduling).

	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and devices for transmitting scheduling information on PDCCHs via DCI as taught by GONG ‘467 into the wireless method and apparatus for sending control information to multiple component carriers and data transmission in the uplink carrier of Luo ‘012.  The motivation would have been to provide efficient monitoring of the PDCCH for scheduling (section 0006).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aiba et al (US 2018/0368188 A1) discloses UE and base station implemented methods and apparatus  in a UE that receives downlink control information and transmitting of on the PUSH based on a resource grant (fig. 27, steps 2702-2706, section 0035-0037, 0050, 0059).  Aiba ‘188 further teaches DCI fields in relation to the scheduling (section 0059-0060, 0272).

	Tong et al (US 2020/0204221 A1) discloses allocation of PUSCH resource though the PDCCH via the DCI to the UE (Section 0034, 0086, 0225).
	Takeda et al (US 2016/0127090 A1) discloses a base station that determines whether the UE supports simultaneous transmission based on UE’s capability report, and scheduling of the UE accordingly (section 0044, 0076, and 0127).

	Kim et al (US 2014/0314031 A1) discloses a UE that determines PUSCH resource associated with DCI format and UL parameters to apply to UL transmission (Section 0140-0150).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473